Mr. Justice Hernández
delivered the opinion of the court.
This is an appeal taken by Andrés Negroni from a judgment of the District Court of Ponce upon appeal from a judgment of the Municipal Court of Yauco, and after holding a new trial found him guilty of the crime of disturbing the public peace, and sentenced him on March 25 of the current year to pay a fine of $100, or, in default thereof, to be imprisoned for 100 days in the jail of that district, and to pay the costs, thus partially affirming the judgment appealed from according to the assertion of the lower court.
We do not find in the record a bill of exceptions or a statement of facts, nor has the appellant made any written or oral allegation in support of the appeal, the penalty conforming furthermore to the provisions of section 368 of the Penal' Code.
*199Nevertheless, as this is a judgment rendered after a new trial had been held, said judgment cannot be based upon the merits of the trial'which gave rise to the appeal, and therefore from no standpoint can it partially affirm the judgment appealed from. It is a new judgment, as the trial in which it was rendered was new.
We have so held in cases numbered 92 and 94 of The People of Porto Rico v. Pascasio Rivera, decided on the 11th and 14th instant, respectively.
For the reasons stated the judgment appealed from should be affirmed, except in so far as it states that it partially affirms the other judgment appealed from the Municipal Court of Tauco.

So decided.

Chief Justice Quiñones, and Justices Hernández, Figueras and Wolf concurred.